EXAMINER'S AMENDMENT
1. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Applicant’s amendments to the specification submitted with the amendment filed on 04/04/2022 failed to comply with the requirements of 37 CFR 1.173(b)(1) and (d) because the amendments to the specification use improper markings (that use strikethroughs instead of brackets and/or underlined).
The application has been amended as follows for placing it in condition for allowance: 
AMENDMENT TO THE SPECIFICATION
Please amend the first paragraph in the first column, beginning at line 3 of the specification of the U.S. Patent No. 8,773,605 B2 as follows:
 	This application is a continuation reissue application for U.S. Patent No. 8,773,605. More than one reissue application has been filed for the reissue of U.S. Patent No. 8,773,605. The more than one reissue application is the present application and U.S. Patent Application No. 15/205,768,
filed on July 08, 2016, which has been issued as US Pat. No. RE47,455 E on June 25, 2019. This
application is a continuation of U.S. Patent Application No. 15/205,768 which is a reissue application of U.S. Patent Application No. 12/915,320, filed on October 29, 2010, which claims priority to Korean Patent Application No. 10-2010-0064694 filed on July 6, 2010, and all the benefits accruing therefrom under 35 U.S.C. §119, the entire contents of which are incorporated herein by reference.
 	
Response to Amendment
2. 	Applicant’s amendment filed on Apr. 4, 2022 (the “Amendment”) in response to the Office action mailed on Feb. 4, 2022 does comply with the requirements of 37 CFR 1.173 applied to amendments in the reissue application of the U.S. Patent No. 8,773,605 B2 (the ‘605 patent).  The Amendments to the specification and the claims, see pages 2-6 of the Amendment, have been entered.  The ‘605 patent’s original claims 1-46 are cancelled, claims 47-57 and 59-61 are new or amended new claims, and new claim 58 is cancelled.  
 	Thus, claims 47-57 and 59-61 are pending, and are considered in this Office action.  Of which, claim 47 is the only independent claim.
3. 	Applicant’s supplemental reissue declarations by the inventors filed on Feb. 4, 2022, see form PTO/AIA /05, comply with the requirements of 37 CFR 1.163(a) and 1.175.  The supplemental reissue declarations properly identifying at least one error pursuant to 35 U.S.C. 251 has been accepted and placed in the file record. 
4. 	 The written consent of the sole assignee, Samsung Display Co., Ltd, signed on Apr. 6, 2022 by General manager Doyoung Lee, and filed on Apr. 7, 2022, see form PTO/AIA /53, complies with the requirements of 37 CFR 1.172 (a) and/or 37 CFR 3.73(b).  The written consent has been accepted and placed in the file record. 
5. 	Applicant’s corrected Application Data Sheet (ADS) filed on Apr. 4, 2022, see form PTO/AIA /14, including an entry indicating that the present application is a reissue of the ‘605 patent under reissue under 35 U.S.C. 119(e) or 120 and 37 CFR 1.78, complies with the requirements of 37 CFR 1.76.  The ADS has been accepted and placed in the file record.  
6. 	Applicant’s arguments, see pages 7-17 of the Amendment, with respect to the objections and/or the rejections recited in the prior Office action mailed on Feb. 4, 2022, have been fully considered.  Particularly, the arguments specifically pointed out that the cited prior art references, Harada (US 8,068,202) and Kimura (US 7,816,682), fails to teach the claimed reference voltage line and connection unit are persuasive due to the amendments to the claims.  The objections and claims rejections have been overcome, and they have been withdrawn.

Allowable Subject Matter
7. 	Claims 47-57 and 59-61 are allowed. 
8.  	The following is an examiner’s statement of reasons for allowance: 
 	The present invention is directed to a liquid crystal display including a first substrate 110, a first gate line 121a and a second gate line 121b adjacent to each other in a first direction (e.g., vertical direction) and extending in a second direction (e.g., horizontal direction) crossing the first direction, a first data line 171a and a second data line 171b adjacent to each other  on the first substrate, a first thin film transistor (TFT) Q1 and a second TFT Q2, a first reference voltage line 131 (e.g., upper 131 in Fig. 1) and a second reference voltage line 131 (e.g., lower 131) adjacent to each other on the first substrate and extending in the second direction, a first pixel electrode 191a and a second pixel electrode 191b, a reference electrode 270 overlapping the first pixel electrode and the second pixel electrode on the first substrate and having a plurality of openings 274, see Figs. 1-3. Particularly, 
	Regarding Claim 47, which recites, inter alia, the uniquely distinct features: (i) the first voltage reference voltage line includes a first connection unit overlapping the first reference voltage line and the second reference voltage line includes a second connection unit overlapping the second reference voltage line, and (ii) a first distance between the first data line and the first connection unit in the second direction is different from a second distance between the first data line and the second connection unit in the second direction, and the first connection unit and the second connection unit are disposed between the first data line and the second data line.  See Figs. 1-2, and claims 47, lines 20-27

    PNG
    media_image1.png
    519
    404
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    355
    434
    media_image2.png
    Greyscale
	
Whereas, the closest prior art references:
● Harada (U.S. Pat. No. 8,068,202) teaches a liquid crystal display (LCD), see Figs. 10-13, comprising: a first substrate 11, a first gate line (scanning line) 9a and a second gate line (another 9a), a first data line 8a and a second data line (another 8a), a first thin film transistor (TFT) 80 and a second thin film transistor (TFT) 80 (another TFT 80), a first reference voltage line 17 and a second reference voltage line 17 (another 17), a first pixel electrode 15 and a second pixel electrode 15 (another 15), and a reference electrode (a counter electrode) 18 overlapping the first pixel electrode 15 and the second pixel electrode 15 (another 15) on the first substrate 11, and having a plurality of openings (contact holes) 49, see Figs. 12-14. 
● Kimura (U.S. Pat. No. 7,816,682) teaches a liquid crystal display (LCD) device, see Figs. 1-2, comprising: a substrate 100, a common electrode (a first electrode) 101, a plurality of gate wirings (gate lines) 105, a plurality of auxiliary wirings 106, a plurality of source wirings (data lines) 108, and a thin film transistor 121, id. Figs. 1A and 1B, col. 14:30-52, col. 15:37-40. 
Particularly, the auxiliary wiring 106 is preferably provided in almost parallel to the gate line 105 because an aperture ratio can be increased and layout can be efficiently performed, id. col. 16:34-36; and the source wirings (data lines) 108 each is inflected or includes a curved portion, id. Fig. 6A, and col. 28:38.
	However, the Harada and Kimura references, either singularly or in combination, fails to teach or suggest, inter alias, the above-identified underlined limitations of the claimed inventions.
Regarding dependent claims 48-57, and 59-61, each directly or indirectly depends on the base claim 47, and is allowed at least due to its dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
9. 	Applicant is notified that any subsequent amendment to the specification, drawings and/or claims must comply with 37 CFR 1.173.  MPEP §1453.
10. 	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Henry Tran whose telephone number is (571) 272-7760.  The Examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, can be reached on (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                    Signed:

/HENRY N TRAN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        								
Conferees:
/LUKE S WASSUM/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992